Exhibit 10.3

 

AMENDMENT NO. 3 TO LICENSE AND SUPPLY AGREEMENT

 

This AMENDMENT NO. 3 TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is made
and entered into as of January 31, 2014 and shall become effective upon the
closing of an IPO (as defined in the License Agreement). This Amendment amends
that certain License and Supply Agreement dated as of May 23, 2013, as amended
from time to time (the “License Agreement”), by and between Ruthigen, Inc., a
Delaware corporation (“Ruthigen”) and Oculus Innovative Sciences, Inc., a
Delaware corporation (“Oculus”). Capitalized terms used and not defined herein
shall have the meanings given to them in the License Agreement.

 

WHEREAS, Section 15.13 of the License Agreement provides that the License
Agreement may be amended, if such amendment is reduced to writing and signed by
the authorized officers of both Parties to the License Agreement;

 

WHEREAS, the Parties entered into Amendment No. 1 to License Agreement on
October 9, 2013;

 

WHEREAS, the Parties entered into Amendment No. 2 to License Agreement on
November 6, 2013 (“Amendment No. 2”).

 

WHEREAS, the Parties now wish to amend certain sections of the License Agreement
as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:

 

1. Amendment to Definition of “Field”. The definition of “Field” in the License
Agreement is hereby deleted in its entirety and the following language is
inserted in lieu thereof:

 

“Field” means all Invasive uses in humans. “Field” does not include dermatologic
uses or uses related to the Indications.

 

2. Deletion of Definition of “Out of Pocket Cost”. The definition of Out of
Pocket Cost in the License Agreement is hereby deleted in its entirety. This
deletion has no effect on other references to “out of pocket cost” in the
License Agreement.

 

3. Deletion of Section 2.2. The text of Sections 2.2(a), (b) and (c) of the
License Agreement is hereby deleted in its entirety and the words “Intentionally
Omitted” are inserted in lieu thereof.

 

4. Amendment to Section 2.4(a)(iii). Section 2.4(a)(iii) of the License
Agreement is hereby amended to delete in its entirety subsection (iii) and to
insert the following language in lieu thereof:

 

“(iii) the worldwide making, having made, use, sale, offer to sell, having sold
and import by Oculus of products and services related to the Indications;”

 



1

 

 

5. Amendment to Section 2.4(b). Section 2.4(b) is hereby amended to delete the
words “, prior to Ruthigen’s exercise of the OOS Option, if ever,” in the clause
beginning “products and services related to the Indications” and to retain the
words “inside the Territory.”

 

6. Amendment to Section 6.13(a). The introductory lead-in language and Section
6.13(a) of the License Agreement, as amended by Amendment No. 2, is hereby
deleted in its entirety and the following language is inserted in lieu thereof:

 
“6.13 Manufacturing Equipment. Ruthigen may, at any time upon at least 90 days’
prior written notice to Oculus, purchase one or more units of Manufacturing
Equipment, at Ruthigen’s discretion. Oculus shall deliver the Manufacturing
Equipment to Ruthigen, at Ruthigen’s expense, within 90 days of Oculus’ receipt
of payment from Ruthigen therefor. However, if there is a third party delay for
parts or other components needed to make the Manufacturing Equipment, Oculus may
deliver such Manufacturing Equipment beyond the 90 days by the amount of time
such part or component was delayed.

 

(a)Ruthigen shall purchase the Manufacturing Equipment at Oculus’s Cost of Goods
plus 20% (the “Equipment Purchase Price”).”

 

7. Amendment to Section 6.13(d). Section 6.13(d) of the License Agreement is
hereby deleted in its entirety and the following language is inserted in lieu
thereof:

 

“Oculus shall have the right to repurchase the Manufacturing Equipment (i) upon
a Change in Control of Ruthigen involving an acquiring Third Party that sells
hypochlorous-acid products, or that competes with Oculus as a manufacturer of
hypochlorous acid formulations or processes involving electrolysis, unless in
either case such Third Party is headquartered in Japan, or (ii) if Ruthigen
takes any of the actions listed in Section 14.2(b), or any of the situations
listed in 14.2(b) shall have occurred, in any case, at no cost.”

 

8. Amendment to Section 6.13(e). Section 6.13(e) of the License Agreement is
hereby deleted in its entirety and the following language is inserted in lieu
thereof:

 

“Ruthigen shall have the right to purchase Oculus’ entire inventory of
Manufacturing Equipment (i) upon a Change in Control of Oculus involving an
acquiring Third Party that sells hypochlorous-acid products, or that competes
with Ruthigen as a manufacturer of hypochlorous acid formulations or processes
involving electrolysis, unless in either case such Third Party is headquartered
in Japan, or (ii) if Oculus takes any of the actions listed in Section 14.2(b),
or any of the situations listed in 14.2(b) shall have occurred, in any case, at
the replacement cost of such Manufacturing Equipment.”

 



2

 

 

9. Amendment to Milestones. The table listing the Milestone Events and Milestone
Payments under the License Agreement, which is set forth in Section 7.1 of the
License Agreement, is hereby deleted in its entirety and the following table
listing the Milestone Events and Milestone Payments under the License Agreement
is inserted in lieu thereof:

 

  Milestone Event Milestone Payment 1. Upon completion of last patient
enrollment in Ruthigen's Phase 1/2  clinical study $1,500,000 2. Upon completion
of last patient enrollment in Ruthigen's first pivotal clinical study $1,500,000
3. Upon completion of Ruthigen’s first meeting with the FDA following completion
of Ruthigen’s first pivotal clinical trial $3,000,000 4. Upon first patient
enrollment in Ruthigen’s second pivotal clinical trial $2,000,000

 

 

10. Amendment to Section 14.2(b) Section 14.2(b) of the License Agreement is
hereby deleted and the following language is inserted in lieu thereof:

 

“(b) In the event that one of the Parties, (i) voluntarily commences any
proceeding or voluntary filing of any petition by such Party seeking relief
under any bankruptcy, insolvency, receivership or similar law; (ii) consents to
the institution of, or fails to contest in a timely and appropriate manner and
cause to be dismissed within 90 days, any involuntary petition or any
involuntary filing of the type described in clause (i) above; (iii) ceases to do
business or takes any action for its winding up, liquidation or dissolution;
(iv) makes a general assignment for the benefit of such Party’s creditors;
(v) is generally unable to pay debts as they become; (vi) is adjudicated
bankrupt or insolvent under any bankruptcy, insolvency, receivership or similar
law; or (vii) has appointed a trustee, receiver, liquidator or statutory manager
in respect of such Party or all or any substantial part of such Party’s assets
or properties, the other Party shall be entitled to terminate this Agreement
(including any license granted to such Party) immediately without notice.”

 

11. Development and Commercialization Plan. The Parties acknowledge and agree
that Ruthigen’s Development and Commercialization shall not include any
activities related to dermatological uses or uses related to the Indications.
Any references to the OOS Option, the Indications or any product or service
outside the definition of Invasive in the Development and Commercialization Plan
are hereby deleted.

 

12. Effect of this Amendment. Except as specifically amended as set forth
herein, each term and condition of the License Agreement shall continue in full
force and effect.

 

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws in force in the State of California, without giving
effect to the choice of laws provisions thereof.

 

14. Counterparts; Facsimile Signatures. This Amendment may be executed or
consented to in counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same instrument. This
Amendment may be executed and delivered by facsimile or electronically and, upon
such delivery, the facsimile or electronically transmitted signature will be
deemed to have the same effect as if the original signature had been delivered
to the other party.

 

 

[Remainder of page intentionally left blank.]

 

 

3

 



 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 3 to License
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

 

OCULUS

 

OCULUS INNOVATIVE SCIENCES INC.

 

RUTHIGEN

 



RUTHIGEN, INC.

          By: /s/ James Schutz   By: /s/ Hojabr Alimi Name: James Schutz   Name:
Hojabr Alimi Title: Chief Executive Officer   Title: Chief Executive Officer
Date: January 31, 2014   Date: January 31, 2014

 



4

